Title: John Quincy Adams to Louisa Catherine Johnson, 20 February 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague February 20. 1797.
          
          I hope we shall never get into a habit of writing to one another angry and kind Letters alternately, for it would be far from promoting the happiness of either. Your obliging favour of the 7th: instt: came to me yesterday. It gave me great pleasure which I will not mingle, with other sentiments by dwelling upon a topic necessarily disagreeable.— I wish it were in my power to write you always what would give you the most delight, or rather as you say, to have no occasion for writing you at all.
          I feel again indebted to you for mentioning the statements that you hear of, concerning the American Election. They are all yet entirely uncertain and not the least dependence is to be placed upon them. Very probably the Event may differ essentially from all.— Soon after you shall receive this Letter that is in about three weeks from this, you will have the proper and accurate statement as the votes shall be found upon being opened in the Senate of the United States: untill then you may consider every thing that you hear or see upon the subject as mere conjecture more or less destitute of foundation.
          That so near and dear a relation of my own is personally concerned in the result, is to me a source of some of the most oppressive cares and anxieties that ever weighed upon my heart. Upon this point Louisa, you can be more philosophical than I: that is if philosophy consists in a state of tranquility and unconcern, which you seem to believe, though it is not the last however it may be the other.
          My friend Hall, you tell me has become a violent politician.— He always took a great interest in the public affairs of his Country, and will doubtless find his attention to them encrease in proportion as they grow more important.— And I too Louisa, am much of a politician.— I wish you could reconcile yourself to consider the public Events of America, as a subject not totally remote even from your attention. In my situation they have a necessary, and not a very indirect connection with and influence upon the most material occurrences of my private life. They have of course a similar influence

upon your’s, and therefore may deserve some part of your observing moments.
          You have more than once intimated to me, that since we have been absent, my affection for you has undergone a change, and that I am not the tender and gentle friend that you found me in England.— I do assure you from my Heart that the sentiments of my Love retain all their force, and have not suffered the minutest abatement.— Nevertheless I will freely confess a material change which absence has produced, and of which I ought to give you notice that you may always be prepared for its effects when we shall meet again. It is the restoration of sober reason, and reflection, which alas! if they did not abandon me were without all the influence they should have, during the latter part of my residence in London. It was indeed a time of delight; but a time of too much indulgence.— The duties of life, my friend are rigorous, and I am afraid to ask myself the question how far I neglected them at that time.— I can however now reflect with the sentiment which ought to accompany the reflection, that I certainly did neglect many.— The fault indeed was not your’s. It was my own irresolution my own indolence, and my own abandonment, to the fervour of my inclinations.— Upon all this I can now think the more justly, for the persevering and uninterrupted exertions of nine months have in some sort filled up the vacancies of the previous five— I am the Man I was when you first knew me, and with the most entire and unlimited disculpation of you, my lovely friend, that Man, is much more estimable, and much more respectable than the Man I was for two or three months before I left you.— I hope you will not like him the less.— His faults indeed are such as may be more immediately unpleasant to a Lady of taste and elegance, but they are not such as can render him despicable, or disqualify him for every species of usefulness to himself or others.
          I have no very late Letters from America.— Nothing further upon the subject of my removal. I should not be surprized if the particular and critical position of our affairs, should fix me here, even longer than I have now reason to expect. This however is between us alone. It is not founded upon any special intelligence.— If I should receive any, you may be depend upon having the most immediate notice of it.
          With my best remembrance to all the family, I remain ever faithfully yours
          
            A.
          
         